Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is Group I drawn to a spacer. The elected species is the species of Group 1, the species of spacer of Fig 14A. The elections were made with traverse in the reply filed on 8/22/18.
The currently pending claims are 1-5 as amended in the latest reply (the RCE of 2/17/21) and 11-20, with claims 11-20 being withdrawn. Claims 1-5 are examined on their merits below. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification in such a way as to reasonably convey possession of the claimed invention by the applicant is (with particular reference to the text in bold):
“a first raised area formed from a first separate component” (no first separate component is mentioned in the specification description of Fig 14A, as shown, for example, by reference to specification [0070]. Therefore the entire limitation is not described in the specification first separate component shown in the drawings, much less how the first raised area is formed from the first separate component.);
“a second raised area formed from a second separate component” (as with the above grounds of the rejection, no second separate component is described in the specification at all, much less the formation of a second raised area 39 from this second separate component. Additionally, no second separate component is specifically shown in Fig 14A. In the latest reply applicant cites specification [0068] as providing support for the new claim amendments. However, [0068] merely describes that “the raised area 39 and the elongated portion 38 may be separate components with the elongated portion 38 made of polystyrene and the raised areas 39 made of softer materials, such as polyethylene or polyethylene foam”. This is clearly not what claim 1 recites, as pointed out above. So what is the claimed first separate component and what is the claimed second separate component from which each raised area (nothing having to do with the elongated 
“wherein the first separate component forms only the first raised area and the second separate component forms only the second raised area” (see above. None of these claim limitations are described at all in the specification description of Fig 14A. The features are not specifically shown in the drawings either).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the parts thereof pointed to above cannot be adequately interpreted since they are not properly described in the specification. For example, what are the claimed first and second separate components? In another example, how can the first raised area be said to be formed from the first separate component when there appears to be no disclosure regarding how the first raised area is formed? Most importantly, where can the answers be found in the subject application written description? In yet another example what is the meaning to be given the claim limitations of “the first separate component forms only the first raised area and the second separate component forms only the second raised area” and where would one look for the answer in the subject application disclosure?);
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (8,910,791). Once more, Zhao is applied only to the extent the claims are understood. 
Given that claim 1 is product-by-process, Zhao anticipates claim 1, or claim 1 would have been obvious over Zhao as explained in more detail below. 
Thus, the claimed spacer can be buffer component 1 in Fig 3 of Zhao. More specifically, the claimed spacer can be the whole buffer unit shown in Fig 3, or it can be the buffer unit in Fig 3 excluding the upturned portion thereof on the right of the figure, as further explained below. The spacer of Zhao can be used in a system for 
The claimed elongated portion can be the unfolded portion of folding card 2 (the horizontal portion of the folding card in Fig 3). The claimed first end and second end can be the left end and the right end respectively of the elongated portion as shown in Fig 3. The claimed first side and second side can be the side of the elongated portion viewable in Fig 3 and the obverse side respectively.
Thus, the claimed flange can be the part of the elongated portion that is folded upwardly at the first end (the left end in Fig 3 as explained above) as shown in Fig 3.
The claimed first raised area can be both buffer units 3 at the first end as shown in Fig 3 (the buffer units are stacked one upon the other in the figure). More specifically, the claimed first raised area can be the top buffer unit and the portion of the bottom buffer unit that is positioned on only the first side (the carrying portion 32 or upper portion of the buffer unit as described in the reference. See also Fig 4). 
second raised area can be the bottom buffer unit at the second end in Fig 3 of Zhao, given the interpretation in which the spacer excludes the upturned portion on the right of the figure. However, given the interpretation of Zhao in which the claimed spacer reads on the whole buffer unit shown in Fig 3, the claimed second raised area can be the top buffer unit at the second end. This flows from the fact that Zhao teaches at least in column 4 lines 5-8 that the two ends of the folding card 2 “may, based on packing requirements, be folded upward along the fold lines 21”, and thereby indicates that the Zhao invention does not have to encompass the folding of one or both ends of the buffer component 1 shown in Fig 3. Thus, in the case of the right end in Fig 3 not being folded upwardly, the claimed second raised area can be the top buffer unit shown in Fig 3, as explained above. 
The Zhao raised areas can be formed from different materials, and these materials are also different from the materials from which the Zhao elongated portion is formed. See column 4 first full paragraph. formed from a first separate component and formed from a second separate component to the extent the limitations are understood. Additionally, since the limitations are product-by-process, it would have been obvious to form the first and second raised areas from first and second separate components (for example, EPP in one instance and EPE in another) respectively (again as best understood), in order to more economically construct the Zhao apparatus or in order to better protect particular articles. 
Finally, as should be apparent, the first raised area is thicker than the second raised area as required in the last line of claim 1 (whether the second raised area is the top or the bottom buffer unit on the right of Fig 3, as explained above).
	Any features of the dependent claims found not to be disclosed in Zhao would have been obvious to provide to the apparatus disclosed in the reference, for the purpose of providing better protection for particular products.
Applicant's arguments filed on 2/17/21 have been fully considered but they are not persuasive. Note the comments above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB K ACKUN/Primary Examiner, Art Unit 3736